Case 9:17-cv-01036-MAD-ATB Document 58-16 Filed 08/31/20 Page 1 of 2

. PRESENT: HONORABLE MARK H. FANDRICH
Cayuga County Court Judge

STATE OF NEW YORK: COUNTY OF CAYUGA

 

CAYUGA COUNTY COURT
PEOPLE OF THE STATE OF NEW YORK,
ORDER
vs
INDICTMENT NO.: 2016-095
DONNESIA BROWN, -

DEFENDANT

 

The Defendant, DONNESIA BROWN, by and through his attomey, ROME CANZANO,
having moved this Court for an Order pursuant to Criminal Procedure Law Section 440.10 to
vacate the judgment of conviction entered on October 11, 2016; to dismiss the indictment in
furtherance of justice as provided in CPL 2/ 0.40/210.20(1)() with prejudice and without leave to
re-present the same; and an Order directing that the defendant be discharged from custody, and the
matter having come before this Court in the normal course, with attorney Rome Canzano
appearing for the defendant and District Attomey Jon Budelmann appearing for the People, and
arguments having been made, it is hereby: |

ORDERED, that the defendants motion pursuant to Criminal Procedure Law Section
440.10, to vacate the judgment of conviction entered against him on October 11, 2016 is hereby
GRANTED; and it is hereby -

ORDERED, that the defendant's motion to dismiss the indictment in the furtherance of
justice as provided in CPL 210,40/21 0.20(1)¢i) with prejudice and without leave to re-present is
hereby GRANTED; and it is hereby

ORDERED, that the New York State Department of Corrections and Community Service

is hereby directed to discharge the defendant from custody forthwith.
»Case 9:17-cv-01036-MAD-ATB Document 58-16 Filed 08/31/20 Page 2 of 2

ENTER.
Dated: January 17, 2017

Auburn, New York

Molt,

HOR, MARK ARK H, FANDRICH
ayuga County C,
ty ourt Judge } ee ol ig

ee
